DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Regarding applicant's argument that claims 7-12 are sufficiently supported by the specification, examiner highlights that, while applicant’s annotated figures seem to support claim 7, these figures are not the originally filed figures, nor does the specification outline/define the walls specifically the way that they are shown in the newly provided annotated figure. As such, what is filed and claimed and therefore examined, does not have sufficient support for these details and one of ordinary skill in the art would not deduce the specific locations and placements of each wall as shown in figures provided in the remarks based solely on the originally filed drawings and specification provided. Claims 8-12 remain rejected as they depend on a rejected claim (claim 7). Additionally, claims 7-12 are rejected under 35 U.S.C. 112(a). See below.

Allowable Subject Matter
Claims 1-6, 13, 14 are allowed.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 7-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. While applicant’s annotated figures filed August 24th, 2020 seem to support claim 7, these figures are not the originally filed figures, nor does the specification outline/define the walls specifically the way that they are shown in the newly provided annotated figure. As such, what is filed and claimed and therefore examined, does not have sufficient support for these details and one of ordinary skill in the art would not deduce the specific locations and placements of each wall as shown in figures provided in the remarks based solely on the originally filed drawings and specification provided. Claims 8-12 are also rejected as they depend on claim 7, a rejected claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA NGUYEN whose telephone number is (571)270-5627.  The examiner can normally be reached on Mon-Thur 7:00 AM-5:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571) 272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/L.N./Examiner, Art Unit 3775                                                                                                                                                                                                        
/MATTHEW J LAWSON/Primary Examiner, Art Unit 3775